Exhibit 10.38
 
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
SECURITY AGREEMENT
 
This Security Agreement dated as of September 2, 2011 (“Security Agreement”), is
made by and between Cardica, Inc., a Delaware corporation (the “Grantor”), and
Century Medical, Inc., a Japan corporation, or its assigns (the “Secured
Party”).
 
Recitals
 
A.           Pursuant to that certain Secured Note Purchase Agreement dated as
of September 2, 2011 by and between Grantor and the Secured Party (as the same
is amended and in effect from time to time, the “Note Agreement”), the Secured
Party has agreed to make certain advances of money and to extend certain
financial accommodation (the “Loan”) to Grantor as evidenced by that certain
Secured Promissory Note dated as of the date hereof (as the same may from time
to time be amended, modified, supplemented or restated, the “Note”), by and
between Grantor and the Secured Party.
 
B.           The Secured Party is willing to make the Loan to Grantor, but only
upon the condition, among others, that Grantor shall have executed and delivered
to the Secured Party this Security Agreement.
 
Agreement
 
Now, Therefore, in order to induce the Secured Party to make the Loan and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Grantor hereby
represents, warrants, covenants and agrees as follows:
 
1.      Defined Terms. When used in this Security Agreement the following terms
shall have the following meanings (such meanings being equally applicable to
both the singular and plural forms of the terms defined). All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Note or the Note Agreement:
 
“Bankruptcy Code” means Title XI of the United States Code.
 
“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.
 
“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which Grantor now holds or hereafter acquires any
right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.
 
“Copyright License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in or to any
 
 
1

--------------------------------------------------------------------------------

 
 
Copyright or Copyright registration (whether Grantor is the licensee or the
licensor thereunder) including, without limitation, licenses pursuant to which
Grantor has obtained the exclusive right to use a copyright owned by a third
party.
 
“Copyrights” means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Grantor) by Grantor or in which
Grantor now holds or hereafter acquires or receives any right or interest, in
whole or in part: (a) all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof or any other
country; (b) registrations, applications, recordings and proceedings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (c) any continuations, renewals
or extensions thereof; (d) any registrations to be issued in any pending
applications, and shall include any right or interest in and to work protectable
by any of the foregoing which are presently or in the future owned, created or
authorized (as a work for hire for the benefit of Grantor) or acquired by
Grantor, in whole or in part; (e) prior versions of works covered by copyright
and all works based upon, derived from or incorporating such works; (f) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to copyrights, including, without limitation, damages, claims and
recoveries for past, present or future infringement; (g) rights to sue for past,
present and future infringements of any copyright; and (h) any other rights
corresponding to any of the foregoing rights throughout the world.
 
“Event of Default” means any “Event of Default” as defined in the Note
Agreement.
 
“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include, in any event, any Copyright, Trademark,
Patent, trade secret, customer list, internet domain name (including any right
related to the registration thereof), proprietary or confidential information,
mask work, source, object or other programming code, invention (whether or not
patented or patentable), technical information, procedure, design, knowledge,
know-how, software, data base, data, skill, expertise, recipe, experience,
process, model, drawing, material or record.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include any renewals or extensions of any of the
foregoing thereof.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Patent License” means any agreement, whether in written or electronic form, in
which Grantor now holds or hereafter acquires any interest, granting any right
with respect to any invention on which a Patent is in existence (whether Grantor
is the licensee or the licensor thereunder).
 
 
2
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
“Patents” means all of the following in which Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b) all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.
 
“Permitted Lien” means: (a) any Liens existing on the date of this Security
Agreement and set forth on Schedule A attached hereto; (b) Liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings; provided the same
have no priority over any of Secured Party’s security interests; (c) Liens (i)
upon or in any Equipment acquired or held by Grantor to secure the purchase
price of such Equipment or indebtedness (including capital leases) incurred
solely for the purpose of financing the acquisition of such Equipment or (ii)
existing on such Equipment at the time of its acquisition, provided that the
Lien is confined solely to the Equipment so acquired, improvements thereon and
the Proceeds of such Equipment; (d) leases or subleases and licenses or
sublicenses granted to others in the ordinary course of Grantor’s business if
such do not interfere in any material respect with the business of Grantor; (e)
any right, title or interest of a licensor under a license; (f) Liens arising
from judgments, decrees or attachments not constituting an Event of Default; (g)
easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar Liens affecting real property not
interfering in any material respect with the ordinary conduct of the business of
Grantor; (h) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; (i) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; (j) Liens on equipment and other personal
property (including proceeds thereof and accessions thereto) securing capital or
operating lease obligations, including without limitation sale and lease-back
transactions; (k) Liens in favor of a depository bank or a securities
intermediary pursuant to such depository bank’s or securities intermediary’s
customary customer account agreement; provided that any such Liens shall at no
time secure any indebtedness or obligations other than customary fees and
charges payable to such depository bank or securities intermediary; (l)
statutory or common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other similar Liens, arising in
the ordinary course of business and securing obligations that are not yet
delinquent or are being contested in good faith by appropriate proceedings; (m)
Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, surety and appeal bonds, government
contracts, performance and return-of-money bonds, and other obligations of like
nature, in each case, in the ordinary course of business; (n) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; (o)
pledges and deposits securing liability for reimbursement or indemnification
obligations in respect of letters of credit or bank guarantees for the benefit
of landlords; (p) Liens securing Indebtedness permitted under Section 5.5(c) of
the Note Agreement; and (q) Liens incurred in connection with the extension,
renewal or refinancing of indebtedness secured by Liens permitted under the
preceding clauses, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.
 
 
3
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
“Secured Obligations” means (a) the obligation of Grantor to repay the Secured
Party all of the unpaid principal amount of, and accrued interest on (including
any interest that accrues after the commencement of bankruptcy), the Loan or to
perform any other obligation under the Note and (b) the obligation of Grantor to
pay any fees, costs and expenses of the Secured Party under the Loan Documents
or under Section 6(d) hereof and (c) all other indebtedness, liabilities and
obligations of Grantor to the Secured Party, whether now existing or hereafter
incurred, arising from or in connection with any Loan Document.
 
“Security Agreement” means this Security Agreement and all Schedules hereto, as
the same may from time to time be amended, modified, supplemented or restated.
 
“Trademark License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether Grantor is the
licensee or the licensor thereunder).
 
“Trademarks” means any of the following in which Grantor now holds or hereafter
acquires any interest: (a) any trademarks, tradenames, corporate names, company
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof and
any applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country (collectively, the “Marks”); (b) any
reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.
 
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York and each reference in this Security Agreement to
an Article thereof (denoted as a Division of the UCC as adopted and in effect in
the State of New York) shall refer to that Article (or Division, as applicable)
as from time to time in effect; provided, however, in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of the Secured Party’s security interest in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code
(including the Articles thereof) as in effect at such time in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
 
 
4
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the UCC: “Account” (including health-care-insurance
receivables), “Account Debtor”, “Chattel Paper” (including tangible and
electronic chattel paper), “Commercial Tort Claims”, “Commodity Account”,
“Deposit Account”, “Documents”, “Equipment” (including all accessions and
additions thereto), “Fixtures”, “General Intangible” (including payment
intangibles and software), “Goods,” “Instrument”, “Inventory” (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), “Investment Property” (including
securities and securities entitlements), “Letter-of-Credit Right” (whether or
not the letter of credit is evidenced by a writing), “Payment Intangibles”,
“Proceeds”, “Promissory Notes”, “Securities Account”, and “Supporting
Obligations”. Each of the foregoing defined terms shall include all of such
items now owned, or hereafter acquired, by Grantor.
 
2.      Grant of Security Interest.
 
(a)           As collateral security for the full, prompt, complete and final
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of all the Secured Obligations and in order to induce the Secured
Party to cause the Loan to be made, Grantor hereby assigns, conveys, mortgages,
pledges, hypothecates and transfers to the Secured Party, and hereby grants to
the Secured Party, a first priority security interest in all of Grantor’s right,
title and interest in, to and under the following, whether now owned or
hereafter acquired and wherever located, (all of which being collectively
referred to herein as the “Collateral”):
 
(i) Accounts; (ii) Chattel Paper; (iii) Commercial Tort Claims; (iv) Contracts
(excluding Licenses); (v) Deposit Accounts; (vi) Documents; (vii) Equipment;
(viii) Fixtures; (ix) Goods; (x) All Intellectual Property and Licenses of
Grantor related to the Company’s PAS-Port™ product, including, without
limitation, Payment Intangibles; (xi) Instruments, including, without
limitation, Promissory Notes; (xii) Inventory; (xiii) Investment Property;
(xiv) Letter-of Credit Rights; (xv) Supporting Obligations; (xvi) Commodity
Accounts and Securities Accounts; (xvii) all property of Grantor held by the
Secured Party, or any other party for whom the Secured Party is acting as agent
hereunder, including, without limitation, all property of every-description now
or hereafter in the possession or custody of or in transit to the Secured Party
or such other party for any purpose, including, without limitation, safekeeping,
collection or pledge, for the account of Grantor, or as to which Grantor may
have any right or power; all other goods and personal property of Grantor,
wherever located, whether tangible or intangible (but, with respect to
intangible property, only to the extent otherwise granted pursuant to this
Section 2), and whether now owned or hereafter acquired, existing, leased or
consigned by or to Grantor; and (xviii) to the extent not otherwise included,
all Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for and rents, profits and products of each of the foregoing.
 
 
5
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing provisions of this Section 2, the
grant, assignment and transfer of a security interest as provided herein shall
not extend to, and the term “Collateral” shall not include: (a) “intent-to-use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise or (b) any Contract, Instrument
or Chattel Paper in which Grantor has any right, title or interest if and to the
extent such Contract, Instrument or Chattel Paper includes a provision
containing a restriction on assignment such that the creation of a security
interest in the right, title or interest of Grantor therein would be prohibited
and would, in and of itself, cause or result in a default thereunder enabling
another person party to such Contract, Instrument or Chattel Paper to enforce
any remedy with respect thereto; provided that the foregoing exclusion shall not
apply if (i) such prohibition has been waived or such other person has otherwise
consented to the creation hereunder of a security interest in such Contract,
Instrument or Chattel Paper or (ii) such prohibition would be rendered
ineffective pursuant to Sections 9-406(d), 9-407(a) or 9-408(a) of the UCC, as
applicable and as then in effect in any relevant jurisdiction, or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided further that immediately upon the ineffectiveness, lapse or termination
of any such provision, the Collateral shall include, and Grantor shall be deemed
to have granted a security interest in, all its rights, title and interests in
and to such Contract, Instrument or Chattel Paper as if such provision had never
been in effect; and provided further that the foregoing exclusion shall in no
way be construed so as to limit, impair or otherwise affect the Secured Party’s
unconditional continuing security interest in and to all rights, title and
interests of Grantor in or to any payment obligations or other rights to receive
monies due or to become due under any such Contract, Instrument or Chattel Paper
and in any such monies and other proceeds of such Contract, Instrument or
Chattel Paper.
 
(c)      If and to the extent Secured Party is granted a security interest in
any of the Licensed IP (as such term is defined in the Intuitive License
Agreement), Secured Party hereby recognizes the validity of the preexisting
licenses and sublicenses granted to Intuitive under Section 2 of the Intuitive
License Agreement and agrees that it takes such security interest subject to
such preexisting licenses, sublicenses and the terms of the Intuitive License
Agreement.
 
3.      Rights Of Secured Party; Collection Of Accounts.
 
(a)           Notwithstanding anything contained in this Security Agreement to
the contrary, Grantor expressly agrees that it shall remain liable under each of
its Contracts and each of its Licenses to observe and perform all the conditions
and obligations to be observed and performed by it thereunder and that it shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such Contract or License. The
Secured Party shall not have any obligation or liability under any Contract or
License by reason of or arising out of this Security Agreement or the granting
to the Secured Party of a lien therein or the receipt by the Secured Party of
any payment relating to any Contract or License pursuant hereto, nor shall the
Secured Party be required or obligated in any manner to perform or fulfill any
of the obligations of Grantor under or pursuant to any Contract or License, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contract or License, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
 
6
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
(b)           The Secured Party authorizes Grantor to collect its Accounts
provided that such collection is performed in a prudent and businesslike manner,
and Secured Party may, upon the occurrence and during the continuation of any
Event of Default or acceleration pursuant to Section 5.3 of the Note Agreement
(“Other Acceleration”), and without notice, limit or terminate said authority at
any time. Upon the occurrence and during the continuance of any Event of Default
or Other Acceleration, at the request of the Secured Party, Grantor shall
deliver all original and other documents evidencing and relating to the
performance of labor or service which created such Accounts, including, without
limitation, all original orders, invoices and shipping receipts.
 
(c)           The Secured Party may at any time, upon the occurrence and during
the continuance of any Event of Default or Other Acceleration, notify Account
Debtors of Grantor, without notifying Grantor of its intention to do so, parties
to the Contracts of Grantor, obligors in respect of Instruments of Grantor and
obligors in respect of Chattel Paper of Grantor that the Accounts and the right,
title and interest of Grantor in and under such Contracts, Instruments and
Chattel Paper have been assigned to the Secured Party and that payments shall be
made directly to the Secured Party. Upon the request of the Secured Party,
Grantor shall so notify such Account Debtors, parties to such Contracts,
obligors in respect of such Instruments and obligors in respect of such Chattel
Paper. Upon the occurrence and during the continuance of any Event of Default or
Other Acceleration, the Secured Party may, in its name or in the name of others,
communicate with such Account Debtors, parties to such Contracts, obligors in
respect of such Instruments and obligors in respect of such Chattel Paper to
verify with such parties, to the Secured Party’s satisfaction, the existence,
amount and terms of any such Accounts, Contracts, Instruments or Chattel Paper.
 
4.      Representations And Warranties. Grantor hereby represents and warrants
to the Secured Party that:
 
(a)           Except for the security interest granted to the Secured Party
under this Security Agreement and Permitted Liens, Grantor is the sole legal and
equitable owner of each item of the Collateral in which it purports to grant a
security interest hereunder having good and marketable title thereto, free and
clear of any and all Liens.
 
(b)           No effective security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering all or any part
of the Collateral exists, except such as may have been filed by Grantor in favor
of the Secured Party pursuant to this Security Agreement and except for
Permitted Liens.
 
 
7
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
(c)           Subject to Section 9-108(e)(1) (in the case of a description of a
Commercial Tort Claim), this Security Agreement creates a legal, valid and first
priority security interest on and in all of the Collateral in which Grantor now
has rights and will create a legal and valid security interest in the Collateral
in which Grantor later acquires rights.
 
(d)           Grantor’s taxpayer identification number is, and chief executive
office, principal place of business, and the place where Grantor maintains its
records concerning the Collateral are presently located at the address set forth
on the signature page hereof. Grantor is a corporation duly organized under the
laws of the State of Delaware and its exact legal name is as set forth on the
signature page hereof. The tangible Collateral is presently located at such
address and at such additional addresses set forth on Schedule B attached
hereto.
 
(e)           The name and address of each depository institution at which
Grantor maintains any Deposit Account and the account number and account name of
each such Deposit Account is listed on Schedule C attached hereto. The name and
address of each securities intermediary or commodity intermediary at which
Grantor maintains any Securities Account or Commodity Account and the account
number and account name is listed on Schedule C attached hereto. Grantor agrees
to amend Schedule C to reflect the opening of any additional Deposit Account,
Securities Account or Commodity Account, or closing or changing the account name
or number on any existing Deposit Account, Securities Account, or Commodity
Account.
 
(f)           All Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks and Trademark Licenses related to Grantor’s PAS-Port™ product now
owned or held by Grantor are listed on Schedule D attached hereto, each of
which, and any amendment of Schedule D hereafter, is deemed to be the
confidential information of Grantor and which Secured Party will not disclose to
any other person or entity except to the extent necessary to perfect Secured
Party’s security interest in such property. Grantor shall amend Schedule D from
time to time within forty-five (45) days after the end of each quarter to
indicate the filing of any application for a Patent, Trademark or Copyright or
the issuance of any Patent or registration of any Trademark or Copyright or to
reflect any other additions or deletions from this list.
 
5.      Covenants. Unless the Secured Party otherwise consents, Grantor
covenants and agrees with the Secured Party that from and after the date of this
Security Agreement and until the Secured Obligations (other than inchoate
indemnity obligations) have been performed and paid in full:
 
5.1           Disposition of Collateral. Except with contemporaneous notice to
the Secured Party, Grantor shall not sell, lease, transfer or otherwise dispose
of any of the Collateral, Intellectual Property or Licenses of the Company,
except in the ordinary course of business, as it may exist from time to time,
and except for the Existing License Agreements.
 
5.2           Change of Jurisdiction of Organization, Relocation of Business.
Grantor shall not change its jurisdiction of organization or relocate its chief
executive office, principal place of business or its records from such
address(es) provided to the Secured Party pursuant to Section 4(d) above without
at least seven (7) days’ prior notice to the Secured Party.
 
 
8
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
5.3           Limitation on Liens on Collateral, Intellectual Property or
Licenses. Grantor shall not, directly or indirectly, create, permit or suffer to
exist, and shall defend the Collateral and its Intellectual Property and
Licenses against and take such other action as is necessary to remove, any Lien
on the Collateral or its Intellectual Property or Licenses, except (a) Permitted
Liens and (b) the Lien granted to the Secured Party under this Security
Agreement.
 
5.4           Taxes, Assessments, Etc. Grantor shall pay promptly when due all
property and other taxes, assessments and government charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Equipment, Fixtures or Inventory, except to the extent the validity
or amount thereof is being contested in good faith and adequate reserves are
being maintained in connection therewith.
 
5.5           Notification Regarding Changes in Intellectual Property or
Licenses. Subject to Secured Party’s obligation to hold such information
confidential as described in Section 4(f) above, Grantor shall advise the
Secured Party in accordance with Section 4(f) above of any subsequent ownership
right or interest of the Grantor in or to any Intellectual Property or License
not specified on Schedule D hereto and shall permit the Secured Party to amend
such Schedule, as necessary, to reflect any addition or deletion to such
ownership rights.
 
5.6           Defense of Intellectual Property and Licenses. Grantor shall (i)
protect, defend and maintain the validity and enforceability of all Intellectual
Property and Licenses material to Grantor’s business, (ii) use its best efforts
to detect infringements of all Intellectual Property material to Grantor’s
business and promptly advise the Secured Party in writing of material
infringements detected and (iii) not allow any Copyrights, Patents or Trademarks
to be abandoned, forfeited or dedicated to the public without the written
consent of the Secured Party, unless reasonable business practice would
determine that any such abandonment is appropriate.
 
5.7           Further Assurances.
 
(a)           At any time and from time to time, upon the written request of the
Secured Party, and at the sole expense of Grantor, Grantor shall promptly and
duly execute and deliver any and all such further instruments and documents and
take such further action as the Secured Party may reasonably deem necessary or
desirable to obtain the full benefits of this Security Agreement, including,
without limitation, (a) executing, delivering and causing to be filed any
financing or continuation statements under the UCC with respect to the security
interests granted hereby, (b) at the Secured Party’s reasonable request, filing
or cooperating with the Secured Party in filing any forms or other documents
required to be recorded with the United States Patent and Trademark Office or
the United States Copyright Office, (c) at the Secured Party’s reasonable
request, placing the interest of the Secured Party as lienholder on the
certificate of title (or similar evidence of ownership) of any vehicle,
watercraft or other Equipment constituting Collateral owned by Grantor which is
covered by a certificate of title (or similar evidence of ownership), (d) at the
Secured Party’s reasonable request, executing and delivering and using
commercially reasonable efforts to cause the applicable depository institution,
securities intermediary, commodity intermediary or issuer or nominated party
under a letter of credit to execute and deliver a collateral control agreement
with respect to any Deposit Account, Securities Account or Commodity Account or
Letter-of-Credit Right in or to which Grantor has any right or interest and (e)
at the Secured Party’s reasonable request, using commercially reasonable efforts
to obtain acknowledgments from bailees having possession of any Collateral and
waivers of liens from landlords and mortgagees of any location where any of the
Collateral may from time to time be stored or located. Secured Party may at any
time and from time to time file financing statements, continuation statements
and amendments thereto that describe the Collateral as all assets of Grantor or
words of similar effect.
 
 
9
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
(b)           Any such financing statements, continuation statements or
amendments may be signed by Secured Party on behalf of Grantor and may be filed
by Secured Party at any time in any jurisdiction. Grantor also hereby authorizes
the Secured Party to file any such financing or continuation statement without
the signature of Grantor. Grantor agrees to promptly reimburse Secured Party for
all reasonable costs and expenses incurred in preparing and filing any such
financing statement, continuation statement or amendment, including reasonable
attorneys’ fees.
 
6.      Rights And Remedies Upon Default. Beginning on the date which is one
(1) business day after any Event of Default shall have occurred and while such
Event of Default is continuing:
 
(a)           The Secured Party may exercise in addition to all other rights and
remedies granted to it under this Security Agreement or any other Loan Document
all rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, Grantor expressly agrees that in any such event the
Secured Party, without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Grantor or any other person, may (i) reclaim,
take possession, recover, store, maintain, finish, repair, prepare for sale or
lease, shop, advertise for sale or lease and sell or lease (in the manner
provided herein) the Collateral, and in connection with the liquidation of the
Collateral and collection of the accounts receivable pledged as Collateral, use
any Trademark, Copyright, or process used or owned by Grantor and (ii) forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, assign, give an option or options to
purchase or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at the Secured
Party’s offices or elsewhere at such prices as it may deem commercially
reasonable, for cash or on credit or for future delivery without assumption of
any credit risk. Grantor further agrees, at the Secured Party’s request, to
assemble its Collateral and make it available to the Secured Party at places
which the Secured Party shall reasonably select, whether at Grantor’s premises
or elsewhere. The Secured Party shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale as provided in
Section 6(f), below, with Grantor remaining liable for any deficiency remaining
unpaid after such application. Grantor agrees that the Secured Party need not
give more than twenty (20) days’ notice of the time and place of any public sale
or of the time after which a private sale may take place and that such notice is
reasonable notification of such matters. Grantor shall remain liable for any
deficiency if the proceeds of any sale or disposition of its Collateral are
insufficient to pay all amounts to which Secured Party is entitled from Grantor,
Grantor also being liable for the reasonable attorney costs of any attorneys
employed by Secured Party to collect such deficiency.
 
 
10
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
(b)           As to any Collateral constituting certificated securities or
uncertificated securities, if, at any time when the Secured Party shall
determine to exercise its right to sell the whole or any part of such Collateral
hereunder, such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under Securities Act of 1933, as
amended (as so amended the “Act”), the Secured Party may, in its discretion
(subject only to applicable requirements of law), sell such Collateral or part
thereof by private sale in such manner and under such circumstances as the
Secured Party may deem necessary or advisable, but subject to the other
requirements of this Section 6(b), and shall not be required to effect such
registration or cause the same to be effected. Without limiting the generality
of the foregoing, in any such event the Secured Party may, in its discretion,
(i) in accordance with applicable securities laws, proceed to make such private
sale notwithstanding that a registration statement for the purpose of
registering such Collateral or part thereof could be or shall have been filed
under the Act; (ii) approach and negotiate with a single possible purchaser to
effect such sale; and (iii) restrict such sale to a purchaser who will represent
and agree that such purchaser is purchasing for its own account, for investment,
and not with a view to the distribution or sale of such Collateral or part
thereof. In addition to a private sale as provided above in this Section 6(b),
if any of such Collateral shall not be freely distributable to the public
without registration under the Act at the time of any proposed sale hereunder,
then the Secured Party shall not be required to effect such registration or
cause the same to be effected but may, in its discretion (subject only to
applicable requirements of law), require that any sale hereunder (including
a sale at auction) be conducted subject to such restrictions as the Secured
Party may, in its discretion, deem necessary or appropriate in order that such
sale (notwithstanding any failure so to register) may be effected in compliance
with the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws.
 
(c)           Grantor agrees that in any sale of any of such Collateral, whether
at a foreclosure sale or otherwise, Secured Party is hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall
Secured Party be liable nor accountable to Grantor for any discount allowed by
the reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction.
 
(d)           Grantor also agrees to pay all fees, costs and expenses of the
Secured Party, including, without limitation, reasonable attorneys’ fees,
incurred in connection with the enforcement of any of its rights and remedies
hereunder.
 
 
11
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
(e)           Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.
 
(f)           The Proceeds of any sale, disposition or other realization upon
all or any part of the Collateral shall be distributed by the Secured Party in
the following order of priorities:
 
First, to the Secured Party in an amount sufficient to pay in full the
reasonable costs of the Secured Party in connection with such sale, disposition
or other realization, including all fees, costs, expenses, liabilities and
advances incurred or made by the Secured Party in connection therewith,
including, without limitation, reasonable attorneys’ fees;
 
Second, to the Secured Party in an amount equal to the then unpaid Secured
Obligations; and
 
Finally, upon payment in full of the Secured Obligations, to Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.
 
7.      Indemnity. Grantor agrees to defend, indemnify and hold harmless the
Secured Party and their officers, employees, and agents (each an “Indemnified
Person”) against (a) all obligations, demands, claims, and liabilities claimed
or asserted by any other party in connection with the transactions contemplated
by this Security Agreement and (b) all losses or expenses in any way suffered,
incurred, or paid by the Secured Party as a result of or in any way arising out
of, following or consequential to transactions between or among the Secured
Party and Grantor, whether under this Security Agreement or otherwise (including
without limitation, reasonable attorneys fees and expenses), except for losses
arising from or out of any Indemnified Person’s gross negligence or willful
misconduct.  For the avoidance of doubt, this Section 7 shall not apply to any
claims, losses or expenses arising out of the Distribution Agreement.
 
8.      Limitation on Secured Party’s Duty in Respect of Collateral. Secured
Party shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it takes such action as Grantor requests
in writing, but failure of Secured Party to comply with any such request shall
not in itself be deemed a failure to act reasonably, and no failure of Secured
Party to do any act not so requested shall be deemed a failure to act
reasonably.
 
9.      Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor for liquidation or reorganization, should Grantor become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of Grantor’s property and assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
 
 
12
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
10.      Miscellaneous.
 
10.1           Waivers; Modifications; Amendments. None of the terms or
provisions of this Security Agreement may be waived, altered, modified or
amended except with the written consent of the Grantor and the Secured Party.
 
10.2           Termination of this Security Agreement. Subject to Section 9
hereof, this Security Agreement shall terminate upon the payment and performance
in full of the Secured Obligations (other than inchoate indemnity obligations)
and Secured Party shall immediately thereafter execute and deliver to Grantor
such documents as shall be reasonably necessary to reconvey to Grantor any
interest Secured Party may have in the Collateral.
 
10.3           Successor and Assigns. This Security Agreement and all
obligations of Grantor hereunder shall be binding upon the successors and
assigns of Grantor, and shall, together with the rights and remedies of the
Secured Party hereunder, inure to the benefit of the Secured Party, any future
holder of any of the indebtedness and their respective successors and assigns.
No sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Secured
Obligations or any portion thereof or interest therein shall in any manner
affect the lien granted to the Secured Party hereunder.
 
10.4           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
10.5           Notices. All notices required or permitted hereunder shall be in
writing and shall be given in the manner and to the addresses set forth in the
Note Agreement.
 
10.6           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.7           Governing Law. In all respects, including all matters of
construction, validity and performance, this Security Agreement and the Secured
Obligations arising hereunder shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York applicable to contracts
made and performed in such state, without regard to the principles thereof
regarding conflict of laws, except to the extent that the UCC provides for the
application of the law of a different jurisdiction.
 
[Signature page follows]
 
 
13
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.
 
Address Of Grantor
 
900 Saginaw Drive
Redwood City, CA  94063
 
 
 
 
Cardica, Inc., as Grantor
 
By: /s/ Bernard
Hausen                                                                
Printed Name: Bernard Hausen, MD                                    
                            
Title: President                                                
                              
Taxpayer Identification Number of Grantor
 
94-3287832
Jurisdiction of Organization of Grantor
 
Delaware                                                                             
          
 
 
 
 
Accepted And Acknowledged By:
 
Century Medical, Inc.
 
By: /s/ Akira
Hoshino                                                                
Printed Name: Akira Hoshino                                              
                 
Title: President &
CEO                                                               
   

 
 
 
[Signature page to Security Agreement]
 
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Schedule A
 
LIENS EXISTING ON THE DATE OF THIS SECURITY AGREEMENT
 
A Lien in favor of Dell Financial Services, L.L.C. (as more particularly
described in that Financing Statement No. 20082535548 filed on July 23, 2008
with the Delaware Department of State naming Grantor as debtor and Dell as
secured party).
 
 
 
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
Schedule B
 
LOCATION OF COLLATERAL
 
Entity
Address
Cardica, Inc.
900 Saginaw Drive
Redwood City, CA  94063
           



 
 
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
Schedule C
 
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS
 
(Including Grantor, Type of Account, Account Name, Account Number and Name of
Institution/Intermediary)
 
Bank Account Information: [ * ]
Grantor: Cardica, Inc.


Type of Account: Checking Account


Account Name: Cardica, Inc.


Name of Institution: [ * ]


Account number: [ * ]


Routing number: [ * ]


SWIFT Code: [ * ]




Bank Account Information: [ * ]


Grantor: Cardica, Inc.


Type of Account: [ * ]


Account Name: Cardica, Inc.


Name of Institution: [ * ]


Account number: [ * ]


Routing number: [ * ]
 
 
 
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
Schedule D
 
COPYRIGHTS, COPYRIGHT LICENSES, PATENTS, PATENT LICENSES, TRADEMARKS AND
TRADEMARK LICENSES
 
Issued Patents Covering PAS-Port





 
Patent Number
Title
1
6,371,964
Trocar for Use in Deploying an Anastomosis Device and Method of Performing
Anastomosis
2
6,402,764
Everter and Threadthrough System for Attaching Graft Vessel to Anastomosis
Device
3
6,419,681
Implantable Medical Device Such as an Anastomosis Device
4
6,428,550
Sutureless Closure and Deployment System for Connecting Blood Vessels
5
6,461,320
Method and System for Attaching a Graft to a Blood Vessel
6
6,471,713
System for Deploying an Anastomosis Device and Method of performing anastomosis
7
6,537,288
Implantable Medical Device Such as an Anastomosis Device
8
6,652,541
Method of Sutureless Closure for Connecting Blood Vessels
9
6,666,832
Surgical Measurement Tool
10
6,673,088
Tissue Punch
11
6,719,769
Integrated Anastomosis Tool with Graft Vessel Attachment Device and Cutting
Device
12
6,786,914
Sutureless Closure and Deployment System for Connecting Blood Vessels
13
6,821,286
System for Preparing a Graft Vessel for Anastomosis
14
6,893,449
Device for Cutting and Anastomosing Tissue
15
6,955,679
Everter and Threadthrough System for Attaching Graft Vessel to Anastomosis
Device
16
6,962,595
Integrated Anastomosis System
17
7,004,949
Method and System for Attaching a Graft to a Blood Vessel
18
7,014,618
Surgical Measurement Tool
19
7,029,482
Integrated Anastomosis System
20
7,041,110
Method and System for Attaching a Graft to a Blood Vessel

 
 
 
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 
 
21
7,048,751
Implantable Medical Device Such as an Anastomosis Device
22
7,172,608
Sutureless Closure and Deployment System for Connecting Blood Vessels
23
7,175,637
Sutureless Closure and Deployment System for Connecting Blood Vessels
24
7,223,274
Method of Performing Anastomosis
25
7,309,343
Method for Cutting tissue
26
7,335,216
Tool for Creating an Opening in Tissue
27
7,357,807
Integrated Anastomosis Tool with Graft Vessel Attachment Device and Cutting
Device
28
7,427,261
System for Preparing a Graft Vessel for Anastomosis
29
7,455,677
Anastomosis Device Having a Deployable Section
30
7,468,066
Trocar for Use in Deploying an Anastomosis Device and Method of Performing
Anastomosis
31
7,520,885
Functional Package for an Anastomosis Procedure
32
7,611,523
Method for Sutureless Connection of Vessels
33
8,012,164
Method and Apparatus for Creating an Opening in the Wall of a Tubular Vessel
34
DE69934319T2
Method and System for Attaching a Graft to a Blood Vessel
35
ES2277445
Method and System for Attaching a Graft to a Blood Vessel
36
68251BE/2007 (Italy)
Method and System for Attaching a Graft to a Blood Vessel
37
DE 100 84 618
Trocar for Use in Deploying an Anastomosis Device and Method of Performing
Anastomosis
38
DE 100 84 620
Sutureless Closure and Deployment System for Connecting Blood Vessels
39
EP 1105069
Method and System for Attaching a Graft to a Blood Vessel


 
 
[ * ]   = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.